DECISION.
Whereas, Jnan Mollfulleda presented an application to the Registrar of Property of San Juan, Section 1, for the cancellation of a certain cautionary notice for the reason that the order by virtue of which said cautionary notice was entered was not signed, the petitioner alleging that said order was presented in said registry on May 19, 1910, and the said application was returned to the interested party because, according to a decision of the registrar of July 8, 1913, his request was not in conformity with the law;
Whereas, on July 12, 1913, the said Juan Mollfulleda filed in the office of the secretary of this court the said application together with a petition praying for the reversal by this court of the said decision of the Registrar of Property of San Juan, Section 1, and for an order directing the cancellation of the said cautionary notice;
Whereas, it may he fairly deduced from article 66 of the Mortgage Law, articles 111 and 112 of the Regulations for its execution, and section 1 of the Act of March 1, 1902, providing for appeals from the decisions of registrars of property, that said appeals lie only from the'refusals of registrars of property to record, enter cautionary notices of or cancel titles which are presented in the registry, but not from other decisions of the registrars which may affect the rights of the parties and against which the interested parties may invoke the other remedies afforded them by the same Mortgage Law;
Whereas, the decision of the Registrar of Property of San Juan, Section 1, the reversal of which Mollfulleda seeks, refers to no document presented by said Mollfulleda for record, annotation or cancellation;
Therefore, in view of the legal provisions cited and the *952decision of this court on October 21, 1902, in the case of Bartolomey v. Registrar of Property of Ponce, 2 S. P. R., 589,
It is ordered, that the present appeal be dismissed and that the parties he duly notified thereof.

Appeal dismissed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.
Mr. Justice MacLeary took no part in this decision.